           Case 2:19-cv-05834-ROS-DMF Document 36-2 Filed 08/11/20 Page 1 of 2




 1   SCOTTSDALE CITY ATTORNEY’S OFFICE
     Diana Day (SBN: 023174)
 2   3939 North Drinkwater Boulevard
     Scottsdale, Arizona 85251
 3   (480) 312-2405 (T)
     legal@scottsdaleaz.gov
 4
     Attorneys for Defendants City of Scottsdale,
 5   Officer Treglown, Detective Ryan, and Officer Dearing

 6                     IN THE UNITED STATES DISTRICT COURT FOR THE

 7                                     DISTRICT OF ARIZONA

 8   Renee Ivchenko, a married individual,            Case No. 2:19-cv-05834-ROS-DMF

 9                 Plaintiff,
                                                       CERTIFICATION OF COUNSEL RE:
10   vs.                                               CONFERRAL PRIOR TO FILING
                                                       DEFENDANTS’ MOTION TO DISMISS
11   City of Scottsdale, et al.                        SECOND AMENDED COMPLAINT
                                                       (DOC. 35)
12                 Defendants.

13
            Undersigned counsel hereby certifies that pursuant to LRCiv. 12.1, undersigned has,
14
     before filing the motion to dismiss, made multiple good faith attempts to confer with opposing
15
     counsel to regarding the legal and factual issues asserted in the motion. The parties were unable
16
     to agree that the issues were curable by permissible amendment offered by the pleading party.
17
            Undersigned counsel first reached out to Plaintiff’s counsel to discuss the factual and
18
     legal deficiencies with the lawsuit via email on May 28, 2020 (attached). Counsel had a lengthy
19
     discussion of the issues on June 2, 2020 during a telephonic early discovery meeting. The
20
     factual and legal issues were reiterated in the Joint Case Management report, which
21
     additionally notes that “[t]he parties have already met and conferred to discuss the factual and
22

     18350700v1
         Case 2:19-cv-05834-ROS-DMF Document 36-2 Filed 08/11/20 Page 2 of 2




 1   legal deficiencies in Plaintiff’s Amended Complaint that are potentially curable by amendment

 2   in anticipation of Defendants filing a motion for judgment on the pleadings and/or motion to

 3   dismiss.” (Doc. 27 at 6). Undersigned counsel reached out again via email on June 8, 2020

 4   (attached) to confer again following receipt of Plaintiff’s Initial MIDP disclosures (which were

 5   supplemented following this email).

 6         On July 27, 2020, Plaintiff filed the Second Amended Complaint. Undersigned counsel

 7   again reached out to Plaintiff’s counsel via email to discuss the factual and legal issues of the

 8   Second Amended Complaint, which are identical to the issues raised by counsel in regard to the

 9   First Amended Complaint (attached).

10         Undersigned counsel respectfully requests that the above efforts constitute good faith

11   compliance with LRCiv 12.1 and that no further conferral would be necessary or fruitful.

12         DATED this 11th day of August, 2020.

13
                                              SCOTTSDALE CITY ATTORNEY’S OFFICE
14
                                              /s/ Diana Day
15                                            Diana Day, Assistant City Attorney
                                              3939 North Drinkwater Boulevard
16                                            Scottsdale, Arizona 85251
                                              Attorneys for City of Scottsdale, Officer Treglown,
17                                            Detective Ryan, and Officer Dearing

18

19

20

21

22

     18350700v1
